DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment after final filed 11 January 2021 has been considered and places the case in condition for allowance.  Claims 1-15 are currently pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a device for reducing a size of feed material comprising a knife ring having rod-shaped knife carriers which have flaking knives and a receptacle for fastening the flaking knives
a measuring instrument that includes at least one distance sensor that, for an exact and complete detection of an entire contour of both the inner circumferential surface of the knife ring including the protruding of the edge of each  flaking knife, measures a distance of the inner circumferential surface and the edges of the flaking knives from the at least one distance sensor; and 

in combination with the rest of the claimed limitations set forth in the independent claim 1.
As applicant points out in their arguments, the limitations of “exact and complete detection” and of the “entire contour of the inner circumferential surface” is supported by ¶¶13 and 44 of applicant’s specification.  
The closest prior art is U.S. Patent No. 7,377,298 which discloses a knife ring (11) having rod shaped knife carriers (19) with a flaking knife (22).  However it does not disclose measuring instruments.
U.S. Patent No. 6,142,046 discloses a size reduction apparatus comprising a knife ring (26 or 55) and a measuring instrument (2) with a distance sensor (4) that measures the distance to the inner circumferential surface (60) of the knife ring including the protruding edge of each flaking knife.  However it does not disclose the counter of the entire circumference of the knife ring including the protruding edge of each knife is reproduced and evaluated.  Instead it merely indicates the position and projection of the knife.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/03/2021